Hines, J.
(After stating the foregoing facts.)
The county boards of education of this 'State, in those counties having a system of public schools supported by local taxation, since Aug. 19, 1919, have been authorized to employ county demonstration agents, vocational agricultural teachers, and home demonstration agents. By section 19 of article 8 of the Code of School Laws, which was adopted on the above date, it is provided: “ Health and hygiene and special instructions as to the nature of alcoholic drinks and narcotics, the elements and principles of agriculture, the elements of civil government, shall be taught in the common or public schools of Georgia as thoroughly and in the same manner as other like required branches, and the board of education of each county and local system of this State shall adopt proper rules to carry the provisions of law into effect.” By section 108 of the same article of the Code of School Laws it is declared: “The board of education, or other constituted authorities having charge of the public schools in those counties or municipal corporations having a system of public schools supported by local taxation, may open and annex to said public' schools, in their discretion, a department of industrial education, in which the students may be taught agriculture, home economics, or trades and industries, under such rules and regulations as may be prescribed by the State Board for Vocational Education. It shall be lawful to procure the necessary equipment and pay teachers; and the said board, or other constituted authority, shall determine the number of such schools, the place where located, and the terms or sessions of same, together with the ages at which children may attend the same.” Ga. Laws, 1919, pp. 288, 296, 331. The public schools of Wilkes County are supported by local taxation ■levied upon property lying outside of the incorporate limits of the City of Washington; and under the above provisions of the Code of School Laws, its board of education was fully empowered to employ the above teachers.
*575But it is insisted, that, under the decision of this court in Bowers v. Hanks, 152 Ga. 659 (111 S. E. 38), the board of education of Wilkes County was without authority to employ these educational agencies. The writer, who wrote the opinion in that ease, confesses (and is not an honest confession good for the soul pf an appellate judge?) that he was not entirely happy in the use of the language embodied in the paragraph preceding the last sentence in that opinion. Disassociated from the matter then in hand, and from the point decided in that case, this language is too broad. What was decided in that casé was, that the county commissioners of Floyd County could make no valid contract in behalf of that county, and pay out county funds thereunder, unless there was a law authorizing the making of such contract; and that there was no law authorizing the county commissioners of that county to employ a county demonstration agent, and to expend the county funds in paying his salary. We were not dealing with the question whether the board of education of that county could engage a county demonstration agent, and pay his salary from the county-school fund; but we were dealing solely with the question whether, under the law, the county commissioners could employ such agent, and pay him from the general funds of the county. We think that decision is sound; and there is no conflict between it and what we decide in this case. They harmonize like the colors of the rainbow.
The public-school system of the town of Washington is entirely independent of the system of public schools in the county. 2 Ga. Laws, 1890-1, p. 1027. The schools under that system are under the control of a municipal board of education. Ga. Laws, 1920, p. 1755. Each county is one school district, which is under <f,the control and management of a county board of education.” Code of Schools Laws, Art. 8, sec. 76 (Ga. Laws, 1919, p. 320). The two systems are wholly distinct and separate, and are supported by separate and independent funds. The municipal schools are supported by municipal taxes, and their pro rata share of the State school fund. The county schools are maintained by a school tax levied upon property lying outside of the corporate limits of Washington, and by their pro rata share of the State school fund. The State fund, applicable to Wilkes County, is divided between the public schools of the town and those of the *576county, in the proportion which the school population of the former bears to the school population of the latter. Code of School Laws, Art. 8, sec. 63 (Ga. Laws, 1919, p. 314). The vocational agricultural teacher is employed by the county hoard of education to teach vocational training in the high school of Washington. He teaches students who reside within the city and those who live beyond the municipal limits in the county. Most of the students come from beyond the gates of the town. The City of Washington pays no part of the salary of this teacher. The city furnishes the room in which he teaches and laboratory without charge. The value of these per annum is not shown. The county board of education pays $918.76 of his salary out of the school funds of the county. The plaintiffs insist that this is a misapplication of these funds; and this would clearly be so, if the contribution of classroom and laboratory made by the town does not amount in value to the part of the salary of this teacher paid by the county board. The money arising from the tax on property beyond the town limits, and the pro rata part of the State school fund assigned to the schools lying without these limits, belong to the schools of the county-school system; and no part thereof can be used in instructing the children without the country school districts. The county board of education has “no power to unlawfully give to a separate local school system money which does not property belong to it, nor to misapply public funds arising from taxation.” Clark v. Cline, 123 Ga. 856 (51 S. E. 617); Hodges v. Talbert, 135 Ga. 253 (69 S. E. 103). In Pace v. County Board of Education, 150 Ga. 777 (105 S. E. 366), this court said: “ The hoard of education of a county wherein there exist two separate and independent school districts, one composed of the territory within the corporate limits of a city, the other of all the territory in the county beyond the city limits, can not lawfully appropriate any portion of a fund raised by local taxation in the county district, for the establishment and maintenance of public schools within its limits, in payment to the city district for the tuition of pupils residing in the county district and attending schools of the city district.”
The principle of the cited cases applies to this case; and the board of education of Wilkes County is without authority to apply the funds belonging to the public school system of the county, to the establishment and maintenance of an industrial chair in a. *577high school of the independent city school district, for the education of students from both districts, although the city may furnish the class-room and laboratory for the purpose of conducting such course; it not appearing that the value of the use of such room and laboratory equal the' amount of the county school district funds appropriated to the payment of such teacher. We do not mean to rule that if this fact appeared it «would change our opinion in this matter.
We think that the trial judge erred in enjoining the county board of education from paying the salaries of the county demonstration agent and the home demonstration agent; but properly enjoined it from payment of the salary of the vocational agricultural teacher.
Judgment reversed in part, and affirmed in part.
All the Justices concur, except Beck, P. J., disqtialified.